Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 1 of 39




                     EXHIBIT "A "
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 2 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 3 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 4 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 5 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 6 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 7 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 8 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 9 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 10 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 11 of 39
  A lb.


  ;_:_t CT Corporation                                                            Service of Process
                                                                                  Transmittal
                                                                                  08/13/2020
                                                                                  CT Log Number 538088190
          TO:      Karen Procell
                   Save-A-Lot
                   400 NORTHWEST PLAZA DRIVE
                   ST. ANN, MO 63074


          RE:      Process Served in Florida

          FOR:     Moran Foods, LLC (Domestic State: MO)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                 JOESPH MAZZOCHI, PLTF. vs. MORAN FOODS, LLC, ETC., DFT.

          DOCUMENT(S) SERVED:

          COURT/AGENCY:                    None Specified
                                           Case # 562020CA001165A)00(HC
          NATURE OF ACTION:                Employee Litigation - Discrimination
          ON WHOM PROCESS WAS SERVED:      C T Corporation System, Plantation, FL
          DATE AND HOUR OF SERVICE:        By Process Server on 08/13/2020 at 12:59
          JURISDICTION SERVED:             Florida
          APPEARANCE OR ANSWER DUE:        None Specified
          ATTORNEY(S) / SENDER(S):         None Specified
          ACTION ITEMS:                    CT has retained the current log, Retain Date: 08/13/2020, Expected Purge Date:
                                           08/18/2020

                                           Image SOP

                                           Email Notification, Karen Procell karen.procell@savealot.com

                                           Email Notification, Donna Rattliff donna.rattliff@savealot.com

                                           Email Notification, Kalin Berry kalin.berry@savealot.com


          SIGNED:                          C T Corporation System
          ADDRESS:                         208 South LaSalle Street
                                           Suite 814
                                           Chicago, IL 60604
          For Questions:                   866-331-2303
                                           CentralTeam1@wolterskluwer.com




                                                                                  Page 1 of 1 / RG
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 12 of 39

                                                                Wolters Kluwer

                       PROCESS SERVER DELIVERY DETAILS




Date:                    Thu, Aug 13, 2020

Server Name:             Carlos Pardo

Location:                Plantation, FL




Entity Served            MORAN FOODS, LLC

Agent Name               CT CORPORATION SYSTEM

Case Number              562020CA001165AXXXHC

Jurisdiction             FL




                                                      111
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 13 of 39Ccs'
Filing # 111563692 E-Filed 08/10/2020 06:41:36 PM                                                              3,



                   IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
                             IN AND FOR ST. LUCIE COUNTY, FLORIDA


        JOSEPH MAZZOCHI
                                                                     CASE NO.      562020CA001165AXXXHC
               Plaintiff,                                            JUDGE:
                                                                                    Judge Barbara Bronis
        VS.


        MORAN FOODS, LLC, d/b/a
        SAVE-A-LOT FOOD STORES,

               Defendant.


                                                   SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of the State:

                YOU ARE COMMANDED to serve this Summons and a copy of the Complaint or
        Petition in this action on Defendant:

                               MORAN FOODS, LLC, d/b/a SAVE-A-LOT FOOD STOR3ES
                               % C T CORPORATION SYSTEM
                               1200 SOUTH PINE ISLAND ROAD
                               PLANTATION, FL 33324

                Each defendant is required to serve a copy of written defenses to the complaint or petition
        on the above-named Plaintiff or Plaintiff's Attorney, within 20 calendar days after service of this
        Summons on that Defendant, exclusive of the day of service, and to file the original of the
        defenses with the Clerk of this Court either before service or immediately thereafter. If a
        defendant fails to do so a default will be entered against that defendant for the relief demanded in
        the complaint or petition.

               DATED on                 August 11               , 2020.

                                                      St. Lucie County Clerk of Court
                                                      As Clerk of Court

                                                      By
                                                           Deputy Clerk


                                                         1
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 14 of 39




                                                  IMPORTANT

               A lawsuit has been filed against you. You have twenty (20) calendar days after this
       Summons is served on you to file a written response to the attached Complaint with the Clerk of
       this Court. A phone call will not protect you. Your written response, including the case number
       given above and the names of the parties, must be filed if you want the Court to hear your side of
       the case. If you do not file your response on time, you may lose the case, and your wages,
       money, and property may thereafter be taken without further warning from the Court. There are
       other legal requirements. You may want to call an attorney right away. If you do not know an
       attorney, you may call an attorney referral service or a legal aid office (listed in the phone book).
               If you choose to file a written response yourself, at• the same time you file your written
       response to the Court you must also mail or take a copy of your written response to the "Plaintiff/
       Plaintiff's Attorney" named below.
                                                IMPORTANTE

               Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo
       de esta notificacion, para contesar la demanda adjunta, pro escrito, y presentaria ante este
       tribunal. Una llamade telefonica no lo protrgera. Si usted desea que el tribunal considere su
       defensa, deve presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de
       las partes interesadas. Si usted no contesta la demand a tiempo, pudiese perder el caso y podria
       ser despojado de sus ingesos y propiedades, o privado de sus derechos, sin previo aviso del
       tribunal. Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado
       inmediatemente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia
       legal que aparacen en la guia telefonica.
               Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
       respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
       persona denomada abajo como "Plaintiff/Plaintiff's Attorney"(Demandante o Abogado del
       Demandente).
                                                  IMPORTANT

               Des poursuites judiciares ont ete entreprises contre vous. Vous avez vingt (20) jours
       consecutifs a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a
       la plainte ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous
       proteger. Vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier
       ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende votre
       cause. Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous resquez de perdre la
       cause ainsi que botre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun
       preavis ulterieur du tribunal. Il y a d'autres obligations juridieuqs et bous pouvez req       uieri
       les services immediats d'un avocat. Si vous ne connaissez pas d'avocat, cous pourriez
       telephoner a un service de reference d'avocats ou a un dureau d'assistance juridique (figurant a
         annuaire de telephones).



                                                         2
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 15 of 39




             Si vous choisissez de deposer vous-meme une reponse ecrite, ii vous faudra agalement,
      en meme temps que cette farmalite, faire parvenir ou expedier une copie de votre reponse ecrite
      au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-dessous.

      Peggy Underbrink
      Florida Bar No. 599107
      Attorney for Plaintiff
      P.O. Box 2463
      Bellingham
      Tel. 888-811-0391
      undcrbrinklawfum@gmail.com




                                                    3
FilingCase
       # 111563692  E-Filed 08/10/2020
           2:20-cv-14310-KMM   Document06:41:36 PM on FLSD Docket 09/02/2020 Page 16 of 39
                                         1-1 Entered



                                                           IN THE CIRCUIT COURT OF THE
                                                           19TH JUDICIAL CIRCUIT, IN AND FOR
                                                           ST. LUCIE COUNTY,FLORIDA

                                                           CASE MI 562020CA001165AXXXHC
                                                           JUDGE:  Barbara Bronis

        JOESPH MAZZOCHI,

               Plaintiff,

        V.

        MORAN FOODS, LLC, a foreign
        limited liability company, d/b/a
        SAVE A LOT FOOD STORES,

               Defendant.


                             COMPLAINT AND DEMAND FOR JURY TRIAL

                     Plaintiff, Joseph Mazzochi, sues Defendant, Moran Foods, LLC, a foreign limited

        liability company doing business as Save A Lot Food Stores, and alleges:

                                   FACTS COMMON TO ALL COUNTS

               1.      This is an action which arises under the Age Discrimination in Employment Act

        (ADEA), 29 U.S.0 § 621 - 29 U.S.C. § 634 ; and the Florida Civil Rights Act (FCRA), Florida

        Statute §760.10.

               2.      Defendant Moran Foods, LLC, was and is a foreign limited liability company

        doing business as Save-A-Lot Food Stores in St. Lucie County, Florida.

               3.      At all times material to this action, Defendant regularly employed more than

        twenty (20) individuals.




                                                       1
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 17 of 39



             4.   Plaintiff has timely complied with all administrative prerequisites prior to filing

   this action, in that with respect to his ADEA and FCRA claims, Plaintiff timely filed a charge of

   discrimination with the United States Equal Employment Opportunity Commission (E.E.O.C.),

   Charge No. 510-2020-02925, on or about March 6, 2020. (Exhibit A).

             5.   Plaintiff's charge of discrimination was "dually filed" pursuant to the work-share

   agreement between the E.E.O.C. and the Florida Commission on Human Relations, as

    [p]ursuant to EEOC regulation 29 C.F.R. §1626.10(c), the filing of a charge with one agency is

   deemed to be a filing with both the state agency and the E.E.O.C." Cox v. Sears Roebuck and

   Co., 8 Fla.Law.W.Fed.D 113 M.D. Fla. 1994), affirmed, 69 F.3d 550 (11th Cir. 1995).

             6.   More than 60 days have elapsed since Plaintiff filed his charge of discrimination

   with the EEOC, and the EEOC issued Plaintiff a Notice of Right to Sue on July 10, 2020.

   (Exhibit B).

             7.   Plaintiff was employed by the Defendant and held the position of Assistant

   Manager at one of Defendant's Save-A-Lot Food Stores in Fort Pierce, Florida for approximately

   9 1/2 years.

             8.   Plaintiff has over forty (40) years of experience in the grocery business, including

   as a store owner, store manager, and assistant store manager. At all times material to this action,

   Plaintiff performed all duties of his job as Assistant Manager for the Defendant satisfactorily or

   better.

             9.   At some point in 2019, after a change in Defendant's management, Plaintiff

   noticed Defendant started to treat the store manager and Plaintiff - both of whom are in their

   mid-60s, differently than the younger employees.


                                                   2
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 18 of 39



          10.     In a short succession of time between late 2019 and early 2020, Plaintiff observed

   both the store manager and himself, both in their mid-60s, suddenly being singled out for

   discipline on false and/or miniscule purported issues even though there was no change in either

   manager's actual job performance.

          11.     The Defendant terminated Plaintiff's employment on or about February 16, 2020,

   when Plaintiff was 65 years of age.

          12.     Approximately 2 months before the Defendant terminated Plaintiff's employment,

   the Defendant terminated the store manager, who was also approximately 65 years of age, had

   performed his job satisfactorily or better, and replaced him with an individual who was

   approximately 20 years younger.

          13.     The Defendant replaced Plaintiff with a younger individual, who was

   approximately 30-40 years younger than Plaintiff.

          14.     Plaintiff has suffered damages as a result of the Defendant's termination of his

   employment.

                                          COUNT I
                                  FLORIDA CIVIL RIGHTS ACT
                                       §760.10, Fla. Stat.

          15.     Plaintiff re-alleges paragraphs 1-14 above.

          16.     Defendant discriminated against Plaintiff on the basis of age in violation of the

   Florida Civil Rights Act (FCRA), Florida Statute §760.10.

          17.     Plaintiff suffered damages caused by the Defendant's violation of FCRA,

   including but not limited to lost income, lost benefits, lost opportunities for career advancement,

   mental pan and anguish and lost employment opportunities.


                                                   3
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 19 of 39



             WHEREFORE, Plaintiff demands judgment against Defendant for his past lost earnings

   and fringe benefits, future lost earnings and fringe benefits, punitive damages, and damages for

   the value of his lost earning capacity so that he can be made whole, as well as his reasonable

   attorney's fees and costs pursuant to the FCRA, and any other relief the Court deems just and

   proper.

                                         COUNT II
                     AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA)
                               29 U.S.0 § 621 - 29 U.S.C. § 634

             18.    Plaintiff re-alleges paragraphs 1-14.

             19.    The Defendant willfully discriminated against the Plaintiff in the terms and

   conditions of employment on the basis of the Plaintiff's age, in violation of the ADEA when

   Defendant terminated Plaintiff at the age of 65 and replaced him with a younger individual.

             20.    The Plaintiff has suffered damages as a result of the Defendant's discrimination in

   violation of the ADEA, including but not limited to lost income, lost benefits, lost opportunities

   for advancement, and mental pain and anguish.

             WHEREFORE, Plaintiff demands judgment against Defendant for his past lost earnings

   and fringe benefits, future lost earnings and fringe benefits, and damages for the value of his lost

   earning capacity so that he can be made whole, liquidated damages, his reasonable attorney's

   fees and costs pursuant to the ADEA, and any other relief the Court deems just and proper.

                                       DEMAND FOR JURY TRIAL

             The Plaintiff demands a trial by jury on all issues so triable.

             Dated this 10th day of August 2020,
                                                                    Respectfully submitted,



                                                       4
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 20 of 39



                                                  Is! Peggy Underbrink
                                                  Attorney for Plaintiff
                                                  Florida Bar No. 599107
                                                  PO Box 2463
                                                  Bellingham WA 98227
                                                  T 888-811-0391
                                                  F 888-811-0391
                                                  tmderbrin1dawfirm@gmai1.com




                                         5
Filing # 111563692
     Case           E-Filed 08/1
          2:20-cv-14310-KMM      0/2020 06:41:36
                              Document           PM on FLSD Docket 09/02/2020 Page 21 of 39
                                         1-1 Entered
  Egoc Form 5 (5101)
                                                                                                    Charge Presented To:                Agency(les) Charge tslo(s);
                     CHARGE OF DISCRIMINATION
            This loon ts affected by the Privacy Act of 1974. See anctoaed Privacy Act
                   Statement and other information before oompiettng this (OM
                                                                                                        D FEPA
                                                                                                                 EEOC

                                                                                                                                                           and EEOC
                                                                         State art= Age , ff any
                                                                                                                     Home Phone No. (Ind Area Code)          Date of Birth
  Warne (indicate Mr., Ma, Mrs
                                 Mr. Joseph Mazzochi                                                                     772-285-3540                   05-24-1954
  Street Address                                                                  Olt , Slate and ZIP Cede
                 427 SW Monroe Drive, Port St. Lucie, FL 3, 986
  Named is the Employer, Labor Organization, Employment Agenty, Appre iticeship Collimate% oriState Or Local Government Agency That I Believe
  Discriminated Against Me or Others. (If More than two, list under FARM MARS below.)
  Name                                                                                              No, Employees, members Phone No. (Maude Araa Cod
             Moran Foods, LLC, dba Save A Lot Food Stoe ; •                                                                  >20                   772-489-6741
  Street Address                                                                  Cil State and ZIP Code
        2960 S US Hwy 1 Ste. D-1, Fort Pierce FL 34982
  Name                                                                                                               Mn. Employees, Members     Phone No; (include Area Cod


  Street Arldress                                                                 C 1. State and ZIP Code


  DISCRiMINATION BASED ON (Crteck appropriate hoxiesn                                                                    DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                 Eaniest                Latest
           RACE             COLOR                     SEX               RELIGION             El NATIONAL ORIGIN

                RETAUATION           0      AGE                  DISABILITY       E3     OTHER (Specify below)
                                                                                                                         September 2019 - February 2020

                                                                                                                                0CONTINUING ACTION
  THE PARTICULARS ARE or atiditionai paper is needed, attach extra sheet(s)):




                    I am 65 years of age, and will turn 66 in Iv ay 2020- I was employed as an Assistant
                    Manager at a Save A Lot Food Store (Moi an Foods, LLC d/b/a/ °Save A Lot") in Fort
                    Pierce, Florida for over 9 years. On Febniary 16, 2020, Save a Lot suddenly
                    terminated my employment for purported vasons that were not consistent with their
                    actual practices with regard to employee . iiscipline. Not long before Save A Lot terminated
                    me, I witnessed them force the Store Mal ager, who was also in his mid-60s, to retire.
                    it appeared that new management was s stematically removing older employees.
                    I believe Save A Lot discriminated agains me on the basis of age.




  I want this chartin fled with both Vis EEOC griddle State or 10Oal Agency, Ifar f I Will    NOTARY— When netAxary Mr State and Local Agency RequFetnents
  advise the agencies III change my address or phone number and I wie cooper rte tully
  with them in the proceseing of my charge in accordance with their procedure&
                                                                                              I swear or affirm that I have read the above charge and that it is true to
  I declare under penalty of perjury that the above is true and correct.                      the best of my knowledge, information and belief, '
                                                                                              SIGNATURE OF COMPLAINANT


                                                                                              SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                              (month, day, war)
FilingCase
       # 111563692  E-Filed 08/10/2020
           2:20-cv-14310-KMM           06:41:36
                                Document        PM on FLSD Docket 09/02/2020 Page 22 of 39
                                         1-1 Entered

                                          NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
    To:    Joseph Mazzochi                                                                 From:    Miami District Office
           427 SW Monroe Drive                                                                      Miami Tower, 100 S E 2nd Street
           Port Saint Lucie, FL 34986                                                               Suite 1500
                                                                                                    Miami, FL 33131




           El      On behalf of person(s) aggrieved whose identity is
                   CONFIDENTIAL (29 CFR §1601.7(a))

     EEOC Charge No.                                       EEOC Representative                                              Telephone No.
                                                           L. Foreshaw,
     510-2020-02925                                        Senior Federal Investigator                                      (786) 648-5840
                                                                                        (See also the additional information enclosed with this form.)
    NOTICE TO THE PERSON AGGRIEVED:

    Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
    Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
    been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
    of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
    state law may be different.)

                   More than 180 days have passed since the filing of this charge.

                   Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                   be able to complete its administrative processing within 180 days from the filing of this charge.

           El      The EEOC is terminating its processing of this charge.

                   The EEOC will continue to process this charge.

    Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
    90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
    your case:
                   The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court valliN
                   90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


           LJ      The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                   you may file suit in federal or state court under the ADEA at this time.

    Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
    in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
    any violations that occurred more than 2 years (3 yearsLbefore you file suit may not be collectible.

    If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                              On behalf of the Commission




   Enclosures(s)                                                    for Bradley A, Anderson,                                      (Date &nailed)
                                                                        Acting District Director


     CC:         Denise Persechino                                                         Peggy Underbrink, Esq.
                 Registered Agent                                                          PEGGY UNDERBRINK
                 MORAN FOODS, LLC                                                          Post Office Box 2463
                 (d/b/a) SAVE ALOT FOOD STORE                                              Bellingham, WA 98227
                 2960 S. US Highway 1
                 Fort Pierce, FL 34982
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 23 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 24 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 25 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 26 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 27 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 28 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 29 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 30 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 31 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 32 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 33 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 34 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 35 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 36 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 37 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 38 of 39
Case 2:20-cv-14310-KMM Document 1-1 Entered on FLSD Docket 09/02/2020 Page 39 of 39
